 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11
     PHILLIP J. LONG,                                 CASE NO. 1:17-cv-0898-LJO-JLT (PC)
12
                       Plaintiff,                     ORDER VACATING FINDINGS AND
13                                                    RECOMMENDATIONS; AND
            v.
14                                                    ORDER GRANTING MOTION FOR
     CORIZON HEALTH, INC., et al.,                    SUBPOENA
15
                       Defendants.                    (Docs. 18, 20)
16

17
            This action proceeds against a single Jane Doe defendant on an Eighth Amendment
18
     medical indifference claim. (Docs. 11, 12.) Previously, the Court granted Plaintiff an extended
19
     period to identify Jane Doe, directing Plaintiff to file a notice of substitution once she has been
20
     identified. The Court also informed Plaintiff that if he failed to comply with the directive, the
21
     Court would recommend that this action be dismissed. When that ninety-day period passed
22
     without notice by Plaintiff, the Court issued findings and recommendations to dismiss this action
23
     without prejudice for failure to comply with a court order and failure to prosecute. Plaintiff has
24
     since filed objections to the findings and recommendations. Good cause appearing, the findings
25
     and recommendations will be vacated
26
            Plaintiff has also filed a motion for a subpoena directed to Jane Doe’s employer at the
27
     time of the incident underlying this action, Corizon Health. The Court’s authorization of a
28


                                                      1
 1   subpoena duces tecum requested by an in forma pauperis plaintiff is subject to limitations.

 2   Because personal service of a subpoena duces tecum is required, Federal Rule of Civil Procedure

 3   45(b), “[d]irecting the Marshal's Office to expend its resources personally serving a subpoena is

 4   not taken lightly by the court,” Austin v. Winett, 2008 WL 5213414, *1 (E.D. Cal. 2008); 28

 5   U.S.C. § 1915(d). Limitations include the relevance of the information sought as well as the

 6   burden and expense to the non-party in providing the requested information. Fed. R. Civ. P. 26,

 7   45. A motion for issuance of a subpoena duces tecum should be supported by clear identification

 8   of the documents sought and a showing that the records are obtainable only through the identified

 9   third party. See, e.g., Davis v. Ramen, 2010 WL 1948560, *1 (E.D. Cal. 2010); Williams v.

10   Adams, 2010 WL 148703, *1 (E.D. Cal. 2010). The “Federal Rules of Civil Procedure were not

11   intended to burden a non-party with a duty to suffer excessive or unusual expenses in order to

12   comply with a subpoena duces tecum.” Badman v. Stark, 139 F.R.D. 601, 605 (M.D. Pa. 1991).

13   Non-parties are “entitled to have the benefit of this Court's vigilance” in considering these factors.

14   Id.

15          Plaintiff’s motion and the allegations in the pleading are sufficiently specific as to the

16   information sought: a female nurse who was employed by Corizon Health and worked at the

17   Fresno County Jail on July 8, 2016. The identity of this individual is critical for plaintiff to

18   proceed with this action. The motion, however, fails to provide an address for service on Corizon

19   Health, and plaintiff indicates that he is unable to locate one using the limited resources available

20   to him at the institution where he is housed. As a one-time courtesy, the Court will provide the

21   publicly-available address of the registered agent for service of process for this entity. In the

22   event this is the incorrect address, plaintiff will be directed to utilize whatever means that are

23   available to him to locate the correct address. If he is unable to do so, this action may be subject

24   to dismissal pursuant to Federal Rule of Civil Procedure 4(m). Accordingly, the Court ORDERS

25   as follows:

26          1. The findings and recommendations to dismiss this action (Doc. 18) are VACATED;

27          2. Plaintiff’s motion for subpoena (Doc. 20) is GRANTED;

28


                                                        2
 1   3. The Clerk of Court shall forward the following documents to the United States

 2      Marshal (USM):

 3          a. One completed and issued subpoena duces tecum to be served on:

 4              JILL P. MOLDREM

 5              Corizon Health, Inc.

 6              c/o Custodian of Records

 7              103 Powell Court

 8              Brentwood, TN 37027

 9          b. One copy of the second amended complaint (Doc. 9);

10          c. One completed USM–285 form; and

11          d. Two copies of this order, one to accompany the subpoena and one for the

12              USM;

13   4. In completing the subpoena, the Clerk of Court shall list, as described here, the

14      documents requested: Documents identifying the name of Jane Doe, who, as described

15      in the second amended complaint, is a female nurse or healthcare provider who

16      worked at the Fresno County Jail on July 8, 2016.

17   5. Within twenty days from the date of this order, the USM is DIRECTED to serve the

18      subpoena in accordance with the provisions of Rule 45 of the Federal Rules of Civil

19      Procedure;

20   6. The USM shall make personal service of the subpoena duces tecum, along with a copy

21      of this order and a copy of the second amended complaint, upon the individual/entity

22      named in the subpoena pursuant to Rule 45 of the Federal Rules of Civil Procedure

23      and 28 U.S.C. § 566(c);

24   7. Within ten days after personal service is made, the USM shall file the return of

25      service, along with the costs subsequently incurred in effecting service, and said costs

26      shall be enumerated on the USM–285 form; and

27   8. Within thirty days after service is made, the Custodian of Records at Corizon Health,

28


                                              3
 1              Inc. is directed to serve the responsive documents on plaintiff:

 2                 Phillip J. Long

 3                 BJ-2973

 4                 Ironwood State Prison (“ISP-2)

 5                 P.O. Box 2199

 6                 Blythe, CA 92226-2199

 7        9. Within fourteen days upon receipt of the documents identifying Jane Doe, plaintiff is

 8              directed to submit a notice with the Court, upon which he will then be directed to

 9              submit documents necessary to effectuate service.

10
     IT IS SO ORDERED.
11

12     Dated:     December 20, 2019                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                      4
